DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 11/26/2021. Claims 1-63 are pending. Claims 1-63, are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
The applicant has amended the claims to overcome the previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections. The amendments have overcome the previous rejections of claims 4, 6-9, 15, 16, 19-23, 27, 28, 30, 32-54, 56, 57, 59-63. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 4, 6-9, 15, 16, 19-23, 27, 28, 30, 32-54, 56, 57, 59-63 has been withdrawn. 

The applicant has amended the claims in an attempt overcome the previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections. Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-3, 5, 10, 17, 26, 31, 55, 58 have been withheld and updated below. 

The applicant has argued the 35 U.S.C. 101 rejection of claims 1-63. The applicant has argued that the invention is “directed to an improvement in ‘computer functionality.’ The examiner respectfully 

The applicant has argued that the claims are not directed to a mental process. The examiner respectfully disagrees. As claimed the invention is merely using a computer as a tool to input, process, manipulate, and output data. The applicant is using a generic computer as a tool to perform the steps of the invention. To perform this test, we must first determine whether the claims at issue are directed to a patent-ineligible concept. The Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the [S]pecification, based on whether ‘their character as a whole is directed to excluded subject matter.’” See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 

The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The claimed structure amounts to appending generic computer elements to the abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “processing device”. In this regard, the recitations do not affect an improvement in the functioning of the recited computer components or other technology, do not recite a particular machine or manufacture that is integral to the claims, and does not transform or reduce a particular article to a different state or thing. Thus, claim 1 recites judicial exceptions that are not integrated into a practical application, and thus, claim 1 is directed to abstract ideas.

The applicant has argued the claims in view of Bascom stating that the claims “in this application are directed to improvement in an existing technological process. In particular, the claims are directed to solving problems related to systems for asset management.” The examiner respectfully disagrees. In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO' s SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “the input of initial data” “the input of data related to existing tangible assets” “the input of data related to projects, works and activities for purchase…” “the input of data associated with scenarios of economic development, restrictions on the enterprise's activities…” 

Claim 2 recites the limitation “the predefined scenarios of economic development.” There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “the information about assets.” There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “wherein the list of assets includes.” There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “one of the limitations.” There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the restrictions.” There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation “the relevant restriction.” There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the applied optimization models for supply chains.” There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "the optimum of supply chains.” There is insufficient antecedent basis for this limitation in the claim.

Claim 55 recites the limitations "the objective function.” There is insufficient antecedent basis for this limitation in the claim.

Claim 58 recites the limitation "the resulting deviation of the objective function value.” There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the phrase "the input of initial data by at least" renders the claim indefinite because it is unclear what the applicant is specifically claiming. The language makes it appear as though the applicant is about to claim someone or something for inputting the initial data. However, the indented limitations merely list items of input in relation to various data. There is nothing that specifically states how the information is input who the “by” in the claim is.

Regarding claim 1, the phrase "the input of data related to" renders the claim indefinite because it is unclear what the applicant is specifically claiming. The applicant follows the cited claim language with lists. It is unclear if the applicant is claiming what is in the lists or if the applicant is claiming information related to the listed items. It is further unclear what the applicant means by related to in view of the claim. How is it related to? Clarification is requested.

Regarding claim 1, the phrase "the input of data associated with scenarios" renders the claim indefinite because it is unclear what the applicant is specifically claiming. It is unclear what the applicant means by data associated with scenarios. Is the applicant claiming scenarios? What does it mean for the input to be “associated” with a scenario? Clarification is requested.

Regarding claim 1, the phrase "the usage the system for maintaining" renders the claim indefinite because it is unclear what the applicant is specifically claiming. It is unclear what it means for “the usage the system” does the applicant intend to claim “the usage of the system”? Clarification is requested. 

Regarding claim 1, the phrase "wherein paralleled used modules for demand and restrictions forecasting can be used to predict on the base of the following approaches" renders the claim indefinite because it is unclear what the applicant is specifically claiming. It is unclear what the applicant means by predicting on the base of an approach. Clarification is requested. 

Regarding claim 1, the phrase “total probabilities for each chain of annual periods (scenario) are calculated and chains with low total probabilities" renders the claim indefinite because it is unclear what the applicant is specifically claiming. It is unclear what the applicant means by scenario in the claim. It is further unclear why the term is in parenthesis. Clarification is requested. 

Claims 1-63 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The claim(s) 1-63 are narrative in form and includes indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. A method or process claim is a claim that describes/defines a series of acts or steps for performing a desired function or accomplishing an intended result. A method claim defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). Applicant’s method claim includes limitations that are not claimed as acts or steps. Note the format of the claims in the patent(s) cited. 
The language of the claims renders the claim indefinite because it is unclear which limitations are positively recited and which the limitations are part of the claimed invention. The metes and bounds of the claim are not clearly set forth, See MPEP § 2173.05(d).

The claims inherit the rejections of the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of allocation planning of resources of an enterprise for acquisition, construction and commissioning of new assets, as well as modernization, repair, maintenance and 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-63) is/are directed to a method and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims 1-63 recite:

(a) mental process: as drafted, the claim recites the limitation of allocation planning of resources of an enterprise for acquisition, construction and commissioning of new assets, as well as modernization, repair, maintenance and decommissioning of existing assets which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “computer-implemented” language, the claim encompasses the user manually planning operations with assets and allocating resources. The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept 


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access and manipulate resource and operations data which is a fundamental economic practice. Thus, the claim recites an abstract idea. “Fundamental Economic Practices or Principles”; Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a computer, processor, memory, server, network, machine learning, a data management system, and various modules.  The technology in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (planning of resources of an enterprise for acquisition). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 




For further clarification the Examiner points out that the claim(s) recite(s) inputting data, using a scenario network, implementing algorithms, forecasting demand, chaining data, generating an optimum, optimizing supply chains, planning maintenance and repaired, identifying achievements, estimating feasibility, implementing data, and updating data, which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the use of a computer for inputting, implementing, forecasting, chaining, generating, optimizing, planning, identifying, estimating, and updating which is the abstract idea steps of allocation planning of resources of an enterprise for acquisition, construction and commissioning of new assets, as well as modernization, repair, maintenance and decommissioning of existing assets in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. allocation planning of resources of an enterprise).  Using basic computer functionality to inputting, implementing, forecasting, chaining, generating, optimizing, planning, identifying, estimating, and updating the data resulting from this kind of methods of human activity, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity of allocation planning of resources:



The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2-62 recite limitations which further limit the claimed analysis of information, data, and characterizations.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. The problem the claimed invention is directed to answering the question based on gathered and analyzed information about the enterprise.  This is not a technical or technological problem but is rather in the realm of business or resource management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[106] Presented in FIG. 12 architecture of one server included in the cluster (300) includes the following components: - Random access memory (RAM) (302), destined for operational storage of instructions executed by one or more processors (301) and operational temporary storage of working data. - Data storage device (303) in the external memory can be a hard disk (HDD), solid state drive (SSD), flash memory (NAND-flash, EEPROM, SecureDigital, etc.), optical disk (CD, DVD, BlueRay), mini disk or their complexes. - Input / Output (I / O) Interfaces (305) are represented by standard ports and sensor interface devices and data transmission, selected based on the required configuration of the system (300), in particular: USB (2.0, 3.0, USB-C, micro, mini), PCI, AGP, COM, LPT, PS / 2, SATA, FireWire, etc. 
- I / O facilities (306) are also selected from a known range of different devices, for example, a keyboard, touchpad, touchscreen display, monitor, mouse, etc. and can be connected if needed while working individually with a specific server. - Data transfer devices (307) are selected from devices designed to implement the communication process between various devices through wired and / or wireless communication, in particular, such devices can be :, Ethernet module, GigabitEthernet module, 10-GigabitEthernet module, 40- GigabitEthernet module, 100- GigabitEthernet module, Infigdand SDR 1X module, InfiniBand DDR 1X module, InfiniBand QDR 1X module, InfiniBand SDR 4X module, InfiniBand DDR 4X module, InfiniBand QDR 4X module, InfiniBand FDR 4X module, InfiniBand EDR 4X module, InfiniBand HDR 4X module, IntelOmni-Path module etc. - Components of the system (300) are interconnected by a common data bus (304)


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

	Prior art references Leidner et al. (US 20170039500 A1), Siebel et al. (US 20170006135 A1),  Casey (US 20080319811 A1), teach a computer, processor, memory, server, network, machine learning, a data management system, and various modules in at least Leidner (¶ 13, 16, 29-33, 85, 94, 136, 152, Fig. 31-33), Siebel (¶ 88, 418, 538, Fig. 2-5, 10-14, 19, 30-32, 36, 37), Casey (¶ 103-106, Fig. 2). 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Statements related to Prior Art
Because claims 1-63 are so indefinite, no art rejection is warranted as substantial guesswork would be involved in determining the scope and content of these claims.  See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ 2d, 1653, 1655 (BdPatApp&Int 1989); and also In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  Prior art pertinent to the disclosed invention is nevertheless cited and applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112. Because applying art to indefinite claims makes an unwarranted presumption about what the claims means, the examiner has cited art in the same field of endeavor. 

Pertinent prior art includes Leidner et al. (US 20170039500 A1), which discloses an invention that provides users with enhanced data, analytics and business intelligence as tools and resources in performing business functions. The invention may be used to identify and track supply/demand relationships and resulting commodity flows between entities in near real-time. Specifically, data collected includes quantities and qualities (or grades) of the commodity. By providing interested users, such as business/investment analysts, with near real-time information concerning the flow of commodities (or disruption in the flow, e.g., embargoes or pirates hijacking oil cargo ship en route to destination) in a global supply chain, the system empowers the users to make informed decisions. And predict a commercial value or other indication of price relative to the identified and monitored commodity flows, and anticipates (based on data collected in a tender database) possible future supply based on indications of demand.

Pertinent prior art includes Steingrimsson (US 20190087529 A1), which discloses an invention that assumes training of an automated mission planning system using requirements, combined with tactical mission plans or asset performance models from past mission planning projects. When applying requirements from a new mission planning project as input, the trained system offers a guiding plan as an aid to mission designers. We show how this guiding plan can leverage and exploit mission performance data and user feedback, including after action reports, planning decisions, and critiques of system performance. Given archived data from past missions involving weapon selection, determination of waypoint, fuel usage calculation, time line development and communication planning, the invention assumes training of machine learning tools, followed by application of corresponding inputs for new missions, for the purpose of generating references decisions aids for the new missions. Reinforcement learning is an area of machine learning concerned with how software agents ought to take actions in an environment so as to maximize some notion of cumulative reward.

Pertinent prior art includes Boulineau et al. (US 20080312980 A1), which discloses estimating schedules, staffing, costs, and business benefits of software implementation projects, and more particularly to a method and system for generating staffing and cost estimations and reports for project plans for implementing packaged software applications employing normative and constructive estimation models to determine and support decisions for estimated costs, estimated values, resource allocations, and project schedules. The invention uses several types of machine learning for calibration of the estimation models including supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, transduction, and learning to learn. Supervised learning is accomplished with a priori (previously available labeled examples) data to determine new attributes, and offers the highest accuracy of the available learning techniques. A supervised learning algorithm generates a function that maps inputs to desired outputs.

Pertinent prior art Sun et al. “A Multi-Agent Coordination of a Supply Chain Ordering Management with Multiple Members Using Reinforcement Learning published 2010 (cited as reference 1-U), which discloses how Reinforcement Learning (RL) is successfully applied to some dynamical and unpredictable domains. By surveying some efficient multi-agent RL models, this paper proposes a multiagent coordination mechanism for a supply chain ordering management system with multiple members by the method of the RL. As the improvement to previous works using RL in the supply chain ordering management domain, the method proposed in this paper can be utilized to deal with multiple members in each echelon. As a result, the RL agent derives the maximal profit using the RL technique in the stochastic supply chain with multiple echelons and multiple members in each echelon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683